LOGO [g53908gex102newx1x1.jpg]

 

Exhibit 10.2

 

FROM:    Jeffrey O’Keefe      The Global Consulting Group      (646) 284-9423
COMPANY      CONTACT:    Donald Hauck, Sr. Vice President      (716) 665-2510
Ext. 3509

 

BUSH INDUSTRIES INC ANNOUNCES EXTENSION OF CURRENT BANK WAIVERS

 

JAMESTOWN, NY - March 1, 2004 — Bush Industries Inc. (NYSE:BSH), a leading
manufacturer of ready-to-assemble, case goods furniture and a supplier of
surface technologies, today announced that it has received an additional
extension of the temporary waivers from it’s lenders regarding non compliance
with it’s covenants.

 

The Company had previously received an extension of the temporary waivers
through March 1, 2004. The newly received extension of the temporary waivers has
now extended that date until April 1, 2004.

 

Bush Industries, Inc. is a leading global manufacturer of ready-to-assemble
furniture, casegoods furniture, and a supplier of surface technologies. The
Company operates its business in three segments: Bush Furniture North America,
which concentrates on furniture for the commercial office, home office, home
entertainment, bedroom and other home furnishings distributed by leading
retailers; Bush Furniture Europe, which sells commercial, home office and other
furnishings in the European market; and Bush Technologies, which is focused on
the cell phone accessories after-market, as well as the utilization of surface
technologies in diverse applications such as automotive interiors, cosmetics,
sporting goods and consumer electronics. Bush operates several manufacturing and
warehouse facilities throughout North America and Europe.

 

Certain statements and information included in this press release constitute
“forward-looking statements” within the meaning of the Federal Private
Securities Litigation Reform Act of 1995. Forward-looking statements involve
known and unknown risks and uncertainties, which may cause the Company’s actual
results in future periods to differ materially from forecasted results.
Forward-looking statements include statements regarding the intent, belief,
projected or current expectations of the Company or its Officers (including
statements preceded by, followed by or including forward-looking terminology
such as “may,” “will,” “should,” “believe,” “expect,” “anticipate,” “estimate,”
“continue” or similar expressions or comparable terminology), with respect to
various matters. The Company cannot guarantee future results, levels of
activity, performance or achievements. Factors that could cause or contribute to
such differences include, but are not limited to, economic, competitive,
governmental and technological factors affecting the Company’s operations,
markets, products, services and prices, and other factors discussed in the
Company’s filings with the Securities and Exchange Commission (the “SEC”).
Copies of the Company’s SEC filings are available from the SEC or may be
obtained upon request from the Company. The Company does not undertake any
obligation to update the information contained herein, which speaks only as of
this date.

 

#####

 